Citation Nr: 1718480	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-29 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating for lumbar disc bulge L4 to L5, L5 to S1, without radiculopathy (claimed as lower back injury and muscle spasm of back), with mild L4-5 degenerative disc disease, status post discectomy (also claimed arthritis of the back as a lower back disability) in excess of 10 percent prior to June 6, 2009, and 20 percent from June 6, 2009, to May 19, 2015, and from August 1, 2015, thereafter.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU), prior to June 20, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to April 1994 in the U.S. Army and from December 2007 to February 2008 in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision from the Department of Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over this case was subsequently transferred to the RO in Jackson, Mississippi, and that office forwarded the appeal to the Board.

From May 19, 2015, until August 1, 2015, the lower back disability was rated at 100 percent (under 38 C.F.R. § 4.30, for convalescence); consequently that period of time is not for consideration.  Given such, the issue on the title page is styled as such.

Additionally, entitlement to TDIU is considered a part of the Veteran's claim for entitlement to an increased rating for his lower back disability, based on the Court's holding in Rice v. Shinseki.  22 Vet. App. 453 (a TDIU request in which the disability is already service connected is not a separate claim for benefits but rather is part of a claim for increased compensation); 38 C.F.R. § 3.400 (2016).  Given such, the Board has jurisdiction over this claim, and will be further explained below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Recently, the U.S. Court of Appeals for Veterans Claims (Court) found that, pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing situations, in order for an examination to be considered adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Although range of motion testing results were provided during the May 2008, June 2009, November 2010, November 2012, and April 2016 VA medical examinations, active and passive range of motion testing was not conducted.  See 38 C.F.R. § 4.59.  Because the VA medical examinations do not contain these findings, according to the Court, they are inadequate for compensation purposes.  Under these circumstances, a remand for an additional examination is necessary.

In June 2016, the RO granted the Veteran entitlement to TDIU due to the Veteran's service-connected posttraumatic stress disorder (PTSD), with an effective date of June 20, 2015.  This grant, as noted by the RO, was solely considered as a result of the Veteran's service-connected PTSD.  However, in his September 2015 TDIU application, the Veteran noted that his service-connected low back disability also prevented him from securing or following a substantially gainful occupation.  This expressly raised the issue of TDIU based on his service-connected back disability, which the RO addressed and denied in a May 2016 rating decision.  Given that TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, and where the rating period at issue, as to the Veteran's service-connected low back disability, spans from September 2008, the issue of TDIU continues to be for consideration during this appeal period, and is inextricably intertwined with the increased rating claim on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board will defer adjudication of the TDIU claim until the aforementioned development directed on the other claim has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to clarify the severity of his lower back disability.  Access to the Veteran's electronic claims file should be made available to the examiner for review in connection with the examination.
  
The examination report should include the range of motion of the lumbar spine in degrees.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, the examiner should specifically state so and provide an explanation in the report.  

Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also, to the extent possible, provide a retrospective opinion addressing prior range of motion of the low back, painful motion (and at what point it started), additional loss of motion after repetitions, and function loss due to pain -considering active and passive motion as well as weight-bearing and nonweight-bearing considerations-throughout the claims period.  If, the examiner is unable to provide a retrospective opinion, the examiner must provide a thorough rationale explaining why such opinion is not provided in this examination.



The examiner should also state whether the Veteran's service-connected lower back disability results in incapacitating episodes manifested by physician-prescribed bed rest.  If so, the examiner should report the dates and durations of these incapacitating episodes.

The examination report should also identify all neurological manifestations of the service-connected lower back disability, if any.

The examiner must provide a clear rationale for all opinions provided.  If any opinion cannot be provided without resort to speculation, the examiner must state this and explain why.

2.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


